The ante-nuptial contract in this case was a marriage settlement, complete in itself. It was created by deed duly executed by the parties before marriage. The trusts manifested by the deed are what in equity are deemed executed trusts Equity regards a trust as executed, in distinction from executory, when the settlor has given complete directions for settling his estate, with perfect limitations. In this case there is nothing in the deed indicating any further act to be done by the parties. The contract was made in consideration of marriage, which, in contemplation of law, is not only a valuable consideration to support a marriage settlement, but one of the highest value. Such settlements, when reasonable and fairly made, are upheld from motives of the soundest policy. Magniac v. Thompson, 7 Pet. 348, 393. This contract was not an unreasonable one. The husband released his right, under the law as it then stood, to reduce to possession the wife's personal estate, and his rights as tenant, by the curtesy in her real estate, although he remained liable for her debts and support. The wife, by the agreement, retained the control and use of her estate, real and personal, for life; and the control and use of the same by her parents for life, in case they should survive her, remainder to her children, if any, otherwise to her husband and his heirs. Non constat that Sargent would have married her unless she had executed the contract. It does not appear that her estate was not enjoyed by her during her married life and afterwards, until her decease, according to the terms of the settlement.
The practical construction put upon the contract by the parties was, that it was a full and complete settlement of the estate of the wife. All and every portion of her estate were definitely settled by the deed in respect to the amount of the interest, and the particular persons who were to take. The limitations leave no part undisposed of. The estates for life and in remainder in the property are limited with the formality required to enable a court of equity to carry the trusts into execution according to the intent of the settlors. If a third person had been interposed as trustee of the estate with the limitations contained in this deed, the settlement would not have been more final or complete, and the same effect would have been given to it. No third person having been constituted trustee, each party is regarded as holding his estate as trustee for the uses of the settlement, so far as may be necessary to carry out the intention of the parties. Neves v. Scott, 9 How. 196, 212.
We are without any brief or suggestion from the defendants of the grounds upon which they resist the execution of this trust. If it is contended that the children of Sargent by a former marriage are not within the influence of the consideration for the contract, the answer is, — The parties agreed that the estate of Mrs. Sargent, in the contingency named, should descend to her husband "and his heirs." His heirs are his children by the previous marriage. *Page 451 
Whether the word "heirs" is construed to be a word of limitation, or of purchase, the result is the same. If it is a word of limitation, Sargent took a remainder in fee contingent upon the death of Mrs. Sargent without children, and he having died before his wife, the plaintiffs, as his heirs and claiming through him, are entitled to the performance of the contract. If it is a word of purchase, they take as the persons denoted by the instrument for that purpose. In Batchelder v. Lake, 11 N.H. 359, 363, it was held that the persons who are within the influence of marriage articles are "the husband and wife and their issue, and also those who claim through one who is within the influence of the marriage consideration; for all these rest their claims on the ground of a valuable consideration. Atherley Mar. Set. 126."
By a marriage settlement the title to the property is changed, and the property to some extent becomes inalienable for a time. The husband and wife, parties to such a settlement, are deemed purchasers in the highest sense and the party in whose favor the settlement is, becomes, in a certain sense, the creditor of the other. Magniac v. Thompson, 7 Pet. 348, 394, 395.
If from the circumstances under which marriage articles are entered into, or if, from the face of the instrument itself, it appears to have been intended that collateral relatives in a given event should take the estate, and a proper limitation to that effect is contained in them, equity will enforce the trust for their benefit. Neves v. Scott, 9 How. 196, 210. The plaintiffs being children of Mr. Sargent by a previous marriage Mrs. Sargent may be presumed to have become interested in their welfare. We think she had them in mind in the use of the word "heirs." They are not, therefore, volunteers, but come within the influence of the consideration of marriage upon which the deed was founded. It has been held that the consideration of marriage, in a marriage settlement, extends to step-children by a former marriage. Jenkins v. Keymis, 1 Ch. Cas. 103 — S.C., 1 Lev. 152; Sch. H.  W., s. 349.
Neves v. Scott, 9 How. 196 — S.C., 13 How. 268 — is a case much in point; — see, also, 2 Story Eq. Jur., ss. 983, 1380; 2 Kent Com. 162, 163; Bradish v. Gibbs, 3 Johns. Ch. 523, 540; 1 Perry Trusts, s. 359; Sch. H. 
W., ss. 348-369; Jervoise v. The Duke of Northumberland, 1 Jac.  W. 559; Magniac v. Thompson, 7 Pet. 348.
The plaintiffs, being the beneficial owners and vested with the equitable title, are entitled to a decree against any one standing in the relation of trustee to the estate, to vest the legal title in them; or if the estate has been converted into money, that the proceeds be paid to them. The executor of Mrs. Sargent's will should be made a party to the bill. Application for that purpose can be made at the trial term.
Case discharged.
BINGHAM, J., did not sit: the others concurred. *Page 452 
The foregoing opinion was delivered at the December term, 1885 The defendants moved for a rehearing, and the case was amended so as to show that Mrs. Sargent, after the execution of the marriage settlement, acquired property, both real and personal, in addition to what she had at the date of the instrument. A portion of the property thus acquired was derived from the income of the real estate referred to in the instrument.